Shepley, C. J.
— The action has been commenced to recover the amount assessed in the year 1850, by the plaintiffs, upon a fund held by the .defendants. It is provided by the Act approved on April 5, 1845, c. 159, § 2, that “ all personal property of the inhabitants of this State” — “ shall be subject to taxation in the manner provided by this Act.”
It is contended, that the fund does not come within this provision. By the Act approved on February 15, 1816, it is provided, that the trustees and their successors, “ shall be .and continue a body politic and corporate forever.” And by the Revised Statutes, that the word “ person” may extend to and include bodies corporate as well as individuals. That word is not used in the clause quoted from the second section, but it is followed by a provision, that the personal property of “persons not inhabitants of the State, shall be *372subject to taxation.” In enactments since tbe Revised Statutes were operative, it has not been considered necessary to name corporations, when it was intended to subject them to the provisions of the enactment; and the word person, may not have been carefully used in such cases. If the word “inhabitants” were not considered as including bodies corporate, there would be found in the Act no express provision subjecting all their property to assessment. For they may have much personal property not subject to assessment in the manner provided for by the second mode of the: tenth section. Provision is there made only for the assessment of real estate, machinery, and manufactured or unmanufactured goods of the corporation. Tet it is quite apparent, from those and other provisions of the Act, that no property of corporations in this State, except that of literary, benevolent, charitable and scientific institutions incorporated, was. intended to be exempted from assessment to them, when not, assessed to the owners of their shares.
The argument for the defence would require such a construction of the Act as would leave certain descriptions of personal property owned by corporations in the State, neither subjected to nor exempted from taxation by the Act-While the intention appears to have been to do one or the other; and such should be its construction, if it may be consistently with the use of language and the rules of law-The property of corporations, unless specially exempted,, must be considered as liable to assessment to the corporation, when not otherwise subjected to assessment to the-shareholders.
It is further insisted, that property is subjected to assessment only in the manner provided by the Act; that no provision is made for the assessment of this fund; that it is. not included in the provision for the assessment of personal property to the owners, because the trustees are not the-owners, having no interest in the fund.
It is true, that the persons composing the trustees have no interest in it; and that the corporation, by them repre*373sented, has no beneficial interest in it. It is not tbe less true, that tbe legal interest is vested in tbe corporation, altbougb it bolds tbe fund in trust to apply tbe income, as others may direct.
It is true, as tbe argument for tbe defence asserts, that tbe fund does not appear to be included in tbe cases enumerated in tbe ninth section, excepting certain property from assessment to tbe owners, in tbe town where they reside. This does not prevent its being subject to assessment, as in other cases of non-enumerated property.
There may be personal property, held by a corporation in trust and not as an accumulating fund, as provided for in tbe tenth section, and which may be liable to assessment to tbe legal owners altbougb held in trust.
Tbe Act does make a distinction between tbe assessment of property held in 'trust, of certain enumerated descriptions, and property not so held; but it does not appear to have done so in all descriptions of property. In other cases it appears to have been left subject to assessment to tbe legal owner, whether held in trust or not.

Defendants defaulted.

Howard, Rice, Hathaway and Cutting, J. J., concurred.